      Case 4:20-cv-01115 Document 297 Filed on 08/06/20 in TXSD Page 1 of 4
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        August 06, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                   §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:20-CV-1115
                                                 §
BRYAN COLLIER, et al,                            §
                                                 §
         Defendants.                             §

                                            ORDER

       Defendants have filed an Emergency Motion for Clarification or Reconsideration (Doc. No.

289) regarding this Court’s August 4, 2020 Order to Compel (the “Order”) (Doc. No. 284). As

relevant here, that Order required that by 5:00 p.m. on August 5, 2020, Defendants must:

       produce all text messages from February 15, 2020 to the present between any TDCJ
       employees on the state-issued mobile phones of Paul Wilder, Bryan Collier, Oscar
       Mendoza, Robert Herrera, and Lorie Davis. Text messages to and from Defendants’
       attorneys or to and from non-TDCJ-employee family members are to be excluded.

(Doc. No. 284 at 4) (emphasis added). Defendants seek clarification as to whether the Court

requires production of all text messages except for those explicitly excluded, or only all relevant

text messages. To the extent the Order encompassed the former, Defendants urge the Court to

reconsider its ruling. The Court heard argument on the matter at a video hearing on August 6, 2020.

       The Court clarifies that its Order required Defendants to produce all text messages from

February 15, 2020 to present on the five phones at issue except for those text messages to or from

attorneys and non-TDCJ-employee family members. Having so clarified, the Court turns next to

Defendants’ request for reconsideration.

       The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. Blueskygreenland Envtl. Sols., LLC v. Rentar Envtl., No. 4:11-cv-01745, 2012


                                                1
     Case 4:20-cv-01115 Document 297 Filed on 08/06/20 in TXSD Page 2 of 4




WL 423399, at *2 (S.D. Tex. Feb. 8, 2012) (Ellison, J.) (citing Shepherd v. Int’l Paper Co., 372

F.3d 326, 328 (5th Cir. 2004)). Courts, however, retain the power to revise interlocutory orders

before entering judgment adjudicating the parties’ claims, rights, and liabilities under Rule 54(b),

and a motion urging the court to change an order or judgment is generally considered a motion to

alter or amend under Rule 59(e). See, e.g., Hazim v. Schiel & Denver Publ’g Ltd., H-12-1286,

2015 WL 5227955, at *2 (S.D. Tex. Sept. 8, 2015). A motion for reconsideration under Rule 59(e)

“calls into question the correctness of a judgment.” Templet v. Hydro Chem., Inc., 367 F.3d 472,

478 (5th Cir. 2004) (quoting In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)). Such

motions serve the narrow purpose of allowing “a party to correct manifest errors of law or fact or

to present newly discovered evidence.” Id. at 479 (quoting Waltman v. Int’l Paper Co., 875 F.2d

468, 473 (5th Cir. 1989)). Reconsideration of a judgment after its entry is an extraordinary remedy

that should be used sparingly. Id.

       Defendants raise no new arguments in support of their request for reconsideration that this

Court has not already considered and denied. Defendants contend that production of all text

messages excluding the enumerated carveouts may include messages that are irrelevant to this

lawsuit or contain sensitive information about inmates and TDCJ staff. The Court is not

unsympathetic to these concerns. 1 In the normal course of events, the Court would expect the

parties to have met and conferred in order to jointly determine criteria for producing relevant

communications. However, this is no longer realistic. The Court has carefully weighed Defendants’

concerns as well as the countervailing concerns of the need for expediency and complete




1
  As expressed at the hearing, the Court disagrees with Defendants’ characterization that Plaintiffs
seek the production of irrelevant information. Rather, the parties disagree on the scope of what is
relevant—what Defendants consider irrelevant may be considered relevant by Plaintiffs, and vice
versa—and thus the Court is adhering to its original Order.


                                                 2
     Case 4:20-cv-01115 Document 297 Filed on 08/06/20 in TXSD Page 3 of 4




production. The Court accordingly previously concluded that the text messages are discoverable,

and that, given the urgency of the issues in this case, the inherent difficulty of readily determining

the relevance of text messages, Defendants’ failure to produce this information during the normal

discovery process, and the late stage of litigation, production of all text messages aside from those

explicitly excluded by the Order is merited.

       Developments since the Court issued its Order have further persuaded the Court of the need

to produce all unexcluded messages. At the hearing on August 6, 2020, Defendants informed the

Court that they had produced to Plaintiffs all of the text messages that they considered to be

relevant from the five phones at issue. Plaintiffs, however, reported that many of those text

messages were blank and that, in some instances, individual messages within a conversation thread

were deleted without explanation. It remains unclear to the Court how Defendants determined the

relevance of text messages, and Defendants have provided no concrete explanation. Moreover,

certain messages that have been presented to the Court, including some raising concerns about the

completeness of test result reporting, further persuade the Court that text messages procured from

the phones at issue are of utmost relevance and import to Plaintiffs’ claims. Under such

circumstances, and because Defendants have presented no new law or evidence in support of their

motion, the Court declines to substantively reconsider its order.

       The Court accordingly ORDERS the following. By 3:00 p.m. on August 7, 2020,

Defendants must produce all text messages from February 15, 2020 to the present between any

TDCJ employees on the state-issued mobile phones of Paul Wilder, Bryan Collier, Oscar Mendoza,

Robert Herrera, and Lorie Davis. Text messages to and from Defendants’ attorneys or to and from

non-TDCJ-employee family members are to be excluded. These text messages will be produced

to Plaintiffs under seal. Should Defendants deem that a message is both irrelevant and sensitive,




                                                  3
    Case 4:20-cv-01115 Document 297 Filed on 08/06/20 in TXSD Page 4 of 4




Defendants may submit those messages to the Court for in camera review by Magistrate Judge

Dena Hanovice Palermo to determine whether they may properly be withheld from production.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 6th day of August, 2020.




                                                 KEITH P. ELLISON
                                                 UNITED STATES DISTRICT JUDGE




                                             4
